Citation Nr: 0817499	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to service connection for hearing loss.  
In October 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims folder. 

In August 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  
Following completion of the requested development, the AOJ 
granted service connection for hearing loss in the right ear.  
As this determination constitutes a full grant of the benefit 
sought as to the right ear, the issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The Board pointed out in the previous remand that, at the 
Travel Board hearing, the veteran testified to tinnitus 
related to his military service.  Further, the claims file 
contains diagnostic entries for the veteran's tinnitus.  The 
Board construes these records as an inferred claim of 
entitlement to service connection for tinnitus.  This claim 
is again referred to the AOJ for appropriate action.


FINDING OF FACT

There is no competent medical evidence showing a level of 
hearing impairment for the left ear that may be considered a 
disability for VA purposes.   




CONCLUSION OF LAW

The veteran's claimed hearing loss in his left ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

An August 2005 letter satisfied the VA's duty to notify under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish his service 
connection claim, what the VA would do and had done, and what 
evidence he should provide.  The August 2005 letter also 
informed the veteran that it was his responsibility to help 
the VA obtain medical evidence or other non-government 
records necessary to support his claim, and asked him to 
provide any information in his possession.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records, private treatment records, and service medical 
records have been obtained.  Additionally, the veteran was 
provided two VA examinations for hearing loss, in August 2005 
and in September 2007.  The VA examiner at the September 2007 
examination subsequently reviewed the results of a magnetic 
resonance imaging (MRI) on the veteran's brain, which was 
administered to test for other sources of hearing loss, in 
October 2007.  Additionally, the veteran presented testimony 
at a hearing before the undersigned Veterans Law Judge.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that he developed hearing loss in his 
left ear as a result of his time in service.  In his 
September 2005 statement in support of his claim, the veteran 
stated that he served as an Air Freight Specialist from Fall 
1965 until Fall 1968, during which time he worked on the 
flight line, which involved repeated exposure to flight line 
noise.  The veteran stated that this flight line noise 
sometimes included working around planes which had their 
engines running, and that ear plugs were unavailable most of 
the time.  The veteran stated that he was exposed to further 
flight line noise, also with limited ear plug availability, 
as an Air Freight Specialist in Vietnam in the Fall of 1969.  
The veteran reinforced these contentions in his February 2006 
notice of disagreement.

In his June 2006 substantive appeal, the veteran stated that 
he worked on a flight line in Taiwan for 18 months, at which 
time there was no ear protection, and hearing protection was 
only rarely available.  The veteran further stated that he 
had only very limited ear protection available at Norton AFB, 
California, during his 18 months of rigging and loading cargo 
for aerial delivery.  The veteran further stated that he 
worked in air freight for 12 months at the Phan Rang air base 
in Vietnam, including six months on the flight line, during 
which time ear protection was only rarely available or used.  
On the occasion of the aforementioned Travel Board hearing, 
the veteran reiterated that he was exposed to loud airplane 
engine noises as an air freight specialist without wearing 
any hearing protection.

The veteran was provided with two VA examinations for his 
claimed hearing loss.  In his August 2005 examination, the 
veteran had left ear puretone decibel thresholds of 15, 10, 
15, 10, and 15 for the frequencies of 500 Hertz, 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 Hertz.  His left ear average 
was thus 12.5 decibels.  The veteran had a speech recognition 
score in his left ear of 96 percent, based on the Maryland 
CNC Test.  The examiner found that acoustic immittance 
measures revealed normal middle ear pressure, compliance, and 
volume in both ears.  Further, the examiner found that the 
veteran's left ear was clinically normal. 

At the time of his September 2007 examination, the veteran 
had left ear puretone decibel thresholds of 10, 5, 10, 10, 
and 15 for the frequencies of  500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  His left ear average was 
thus 10 decibels.  The veteran had a speech recognition score 
in his left ear of 96 percent, based on the Maryland CNC 
Test.  The VA examiner stated that the audiogram found normal 
hearing in the veteran's left ear.

Additionally, in part because of the veteran's moderately 
severe high-frequency sensorineural hearing loss (HF SNHL) in 
his left ear at 8 KHz, the VA provided the veteran with an 
MRI in October 2007, and the examiner found that it showed no 
intracranial pathology or pathology along the course of the 
8th cranial nerve contributing to the veteran's hearing loss.

Pursuant to 38 C.F.R. § 3.385, a veteran is eligible for 
service connection for hearing loss only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The veteran's speech recognition score for his left ear, 
using the Maryland CNC Test, was above the statutory 
requirement of 94 percent.  There are no medical records, 
service or post-service, showing left ear hearing loss to a 
degree of 10 percent or more within one year from separation 
from service.  Thus, the veteran's claimed left ear hearing 
loss is not presumed to have been incurred in service under 
the provisions of 38 C.F.R. §§ 3.307, 3.309.  Because the 
veteran has failed to present competent medical evidence 
showing that his hearing loss in his left ear has reached any 
of the required thresholds cited in 38 C.F.R. § 3.385, his 
claim for service connection is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for hearing loss 
in his left ear; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.


ORDER

Service connection for hearing loss in the left ear is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


